OPINION
WOODLEY, Judge.
The offense is attempt at burglary; the punishment, 3 years.
The record is before us with-no statement of facts or bills of exception.
The punishment for the offense of attempt at burglary is not less than 2 nor more than 4 years confinement in the penitentiary (Art. 1402 P.C.).
The jury assessed appellant’s punishment at 3 years.
The sentence failed to give effect to the indeterminate sentence law (Art. 775 C.C.P.). It is reformed so as to order appellant’s confinement in the penitentiary for a term of not less than 2 years nor more than 3 years.
As reformed, the judgment is affirmed.